 



ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is executed and
delivered effective as of March 22, 2018 (the “Effective Date”) by and among
Gold Torrent, Inc., a Nevada corporation (“GTOR US”), Gold Torrent (Canada)
Inc., a British Columbia corporation (“GTOR Canada”), and CRH Mezzanine Pte.
Ltd. (“Holder”). Capitalized terms not defined in this Agreement but used herein
shall have the meanings given such terms in a certain Convertible Preferred Note
Purchase and Investment Agreement (the “Securities Purchase Agreement”) dated
February 13, 2017 among Holder, CRH Funding II Pte. Ltd. and GTOR US.

 

WHEREAS, pursuant to the Securities Purchase Agreement, GTOR US issued to Holder
a certain Series A Share Purchase Warrant (the “Warrant”) dated February 13,
2017;

 

WHEREAS, pursuant to the Securities Purchase Agreement, GTOR US entered into an
Investor Rights Agreement dated February 13, 2017 with the Holder (the “IR
Agreement”);

 

WHEREAS, GTOR US entered into a certain Agreement and Plan of Merger (the
“Merger Agreement”) dated October 19, 2017 by and among GTOR US, GTOR Canada,
and GTOR US Merger Co., a Nevada corporation, pursuant to which all outstanding
shares of common stock of GTOR US were converted into common shares in GTOR
Canada on a one-for-one basis and GTOR US became a wholly-owned subsidiary of
GTOR Canada (the “Redomicile Transaction”); and

 

WHEREAS, in connection with the Redomicile Transaction, GTOR US intends to
assign its obligations under the Warrant and the IR Agreement to GTOR Canada
pursuant to the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties agree as
follows:

 

  1. Warrant.

 

  a. As a result of the Redomicile Transaction, (i) GTOR US assigns to GTOR
Canada, and GTOR Canada assumes, all of the obligations of GTOR US under the
Warrant; and (ii) GTOR Canada shall succeed to and be substituted for and may
exercise every right and power of GTOR US and shall assume all of the
obligations of GTOR US under the Warrant with the same effect as if GTOR Canada
had originally been a party to the Warrant in GTOR US’s stead.         b. From
and after the Effective Date, the provisions of the Warrant (including the
Notice of Exercise attached thereto) referring to GTOR US (as “Company” or
otherwise) shall refer instead to GTOR Canada.

 

 

 

 



  c. Holder acknowledges that the Redomicile Transaction is a Fundamental
Transaction (as defined in the Warrant) and that this Agreement fulfills GTOR
US’s obligations under Section 3(e) of the Warrant in connection with the
occurrence of a Fundamental Transaction.

 

  2. Investor Rights Agreement.

 

  a. As a result of the Redomicile Transaction, (i) GTOR US assigns to GTOR
Canada, and GTOR Canada assumes, all of the obligations of GTOR US under the IR
Agreement; and (ii) GTOR Canada shall succeed to and be substituted for and may
exercise every right and power of GTOR US and shall assume all of the
obligations of GTOR US under the IR Agreement with the same effect as if GTOR
Canada had originally been a party to the IR Agreement in GTOR US’s stead.      
  b. From and after the Effective Date, the provisions of the IR Agreement
referring to GTOR US (as “Company” or otherwise) shall refer instead to GTOR
Canada.

 

  3. Representations and Warranties. Each of GTOR US and GTOR Canada represents,
warrants and covenants as follows: (a) each entity is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction under which it is organized; and (b) each entity and each of its
affiliates have all requisite corporate power and authority to (i) execute and
deliver this Agreement and each document contemplated herein to which it is a
party and to perform its obligations hereunder and thereunder, (ii) guarantee
the obligations as contemplated in the Guarantee and (iii) grant the security
interests and pledge its interest in the Collateral as contemplated in the
Security Agreement.         4. GTOR Canada Covenants. GTOR Canada covenants
that, during the period the Warrant is outstanding, (a) it will reserve from its
authorized and unissued shares of common capital stock (the “Common Shares”) a
sufficient number of shares to provide for the issuance of the Common Shares
upon the exercise of any purchase rights under the Warrant, each as applicable;
(b) it will take all such reasonable action as may be necessary to assure that
such Common Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the trading markets upon
which the Common Shares may be listed; and (c) all Common shares which may be
issued upon the exercise of any purchase rights under the Warrant in accordance
with its terms, will be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by GTOR Canada
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).         5. Governing Law;
Jurisdiction; Waiver of Jury Trial. The governing law, consent to jurisdiction
and waiver of jury trial provisions set forth in the Securities Purchase
Agreement, Warrant and/or IR Agreement are incorporated herein by reference and
shall govern this Agreement with respect to those issues and provisions.        
6. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by DocuSign,
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[Signature page follows]



 

 2 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be duly executed as of the day and year first set forth
above.

 



GTOR US: GOLD TORRENT, INC.         By: /s/ Daniel Kunz     Daniel Kunz, Chief
Executive Officer





 

GTOR CANADA: GOLD TORRENT (CANADA) INC.         By: /s/ Daniel Kunz     Daniel
Kunz, Chief Executive Officer

 

 

HOLDER: CRH MEZZANINE PTE. LTD         By: /s/ Andrew Wehrley     Andrew
Wehrley, Director



 



[Signature page to Assignment and Assumption Agreement]

 

   

 

 



